         Case 9:18-cv-80994-DLB Document 124 Entered on FLSD Docket 07/12/2019 Page 1 of 5
                                               IN THE UNITED STATES DISTRICT COURT
                                                FORTHE SOUTHERN DISTRIG OF FLORIDA


    NIW FEDERALSERVICES,LLC                           9:18-cv-80994-DLB
                    Plaintif

    VS
                                                                                   FILED BY ':c b c.            .




    ARTHUR HERRING 111,AND                                                                  JdL 12 2218
    DEG OR CQRPORATION                                                                     ANGEL
                                                                                          CL ERKUASE.DNOBLE
            Defendants                                                                    s.          ISI CT:
                                                                                            o.oF;â .-w  .aa.




                                          .N

                      ReplytoPlaintiffsVemorandom inOppositiontoHerrinfsMotfontoDismissnitvLawsuit
                   1,ArthurHerring 111,Defendantfiling Pro Se am filingthisReply to plaintiff'sM emorandom above.
'

                               akelawsuit,thathasbeen dragged on forovera yearby nitv'sclearly desperate billing hour
                   Thistotallvf'                                                      *
                                                                                                 ,
               g
    starved 'lawyers''(oneoftherp bragsthathehelpsclientscheattheU.S.governmentoutoftaxmoney)hasNO business
    beinginanycourt,1etaloneaiederalcourt.TheFloridacourtdocketPROVESbeyondanydoubtnitvowners,
    established conm en hum ble,kane andtheirw ives,have found a sure fire way ofelim inating anyone in theirwayof
                                                                  '

    beingtheonlyg'voiceliedetector''businessby usinglawyersasweaponsto bankruptpeoplewithunjustïfied Iawsui
                                                                                                          ts
    and Iawyerfees.Threatsoflawsuitsinclude to those inthe new smedia business.M y own massive newswebsïte,using
    actualdocumentsprovingtheni w /cvsascam,judgeBrannon ORDERED metoshutitdown becauseofnitv'sdispleasure
    withit.Thosp newswebsiteshave StatedFAG Sand documentsaboutnitv/cvsa/humblethatprovesthenïto be lïars
    and theirbusinessafraud.For30yearszniw/humble/kanehavebeenspreadingtheirscam buyinghugeadsinpolice
    type magazinesand on theirwebsite with totalIiesasitscontent.
            To m ake sure nobody evergetsin theirway ofstealingtaxpayersm oney,instead ofbreaking kneecapslike
    organizedcrime,whosimplysay:''it'snothinépersonal,it'sjustbusiness''#ni'
                                                                           tvuseslawierswhohaveclearlyviolated
    theiroathsasIawyers:usirlgthe courtsasweaponsinsteadofforthepurposeofjustice.Eventhoughniw alWaysI
                                                                                                     oses,
    they 'win''by wastingthe Plaintiffsmoneyto the pointw here thatperson orbusiness isruined.Let'slook atniw 's made
    up claim sin theirCom plaint.
            1. False advertisem ent-Since lhave been theonly one workiùg atDektorsînce lowned itsince 2Q00,then how
                càn nitvclaim lam falselyadvertisinganything in oraboutmy businqss,such asthe PSE qualityand our
                training?They'have NO abilityto do so.
            2. Unfaircom petition-Iguessa conman can certainly tryto claim the ONLY realand proven system ofVoice
                     Stressanal
                              ysistechnology(PSE),the ONLY pkoventrainingmethodsand ONLY provenchartanalysis
                     techniquesthattheoriginalbektorCI/Scompanycreatedand pedededin1969and stillusedEXAG LY
                     today by DektorCorporation,m ightbe,in som e way,'fcom petition'
                                                                                    'to him .Hum ble boughtafake title of
                      'D/'(PhD)àndstillusesi
                                           tsince1987from astorecallingi'
                                                                        tsel
                                                                           faunivirsity(withaactualpictureofhimself
                      paradin:inacapandgownathiskingdom'swebsite:www.charleshumble.com.Alsoonhismajest/s
                     w ebsite,king hum ble hasm any proven,self-inflated Iiesabouthim self,hisestablished unreliable cvsa
                      gadgetandhismadeuptraining.Based onthat,Ishould besuingHlM forunfaircompetftion.Let'slookat
                      niw/cvsa/humble'shistoryofliesand deceit.        ,              J                         .           .
                        Convicted ofunemploym entfraud in 1976;lying abètrtbeing atrained polygraph examinerata non-
           .   existentpolygraph schoolin 19869about1987claim ing som e unkpown nationalcom pany wanted him to design
               a'new type''ofliedetector(hechangedhisstoryIatertosay''HE''alonedecidedto inventanew Iièdetectôr
         Case 9:18-cv-80994-DLB Document 124 Entered on FLSD Docket 07/12/2019 Page 2 of 5
             withoutanyelectronicsorengineeringskills); buyingthefaketïtleof''DK'in19879beingconvictedofcopyright
             fraudin1988;in1988startedto sellafakeanalog,voitelie detectorcalledcvsa(computervoicestressanalyzer)
             for10yearsthatNEVERhadàcomputertoitorinit(fraud);using'theGreatSealoftheU.& millionsoftimesin
             Iettersandon nitvwebsiteasHISpersonalsymbol(afelony,punishableW fiheandjail);usingthe U.Smail
             millionsoftimestospreidhisIiesabouthisunproven gadgetandmadeuptrainingthatNEVERhadanyproofof
             credibility andADMITTED so invariousnewsarticles,suchasABCNewsin2006 (mailfraud);beingconvictedby
             the U.S.ofselling hisgadgetsto countriesconsidered notfriendly to the U.5.in 20059being BANNED by the
             mili
                ta'ryafterniw/humblegettingaboùt$1miflionfrom them ?orcvsa'sandtrainingin2005andthemili
                                                                                                      tary                '
             discoveringthe cvsaaccuracyforlie deted i
                                                     on wasextremely unreliable;with NO independentstudy thatwould '
             prove anyaccuracyforcvsa,humbleMAKESUPastudy/surveybythemilitaryclaiming''98%Caccuracythathad
             NQ contactinformationaswhowroteitorexactlywhereitcamefrom;about2007hum blémakesupANOTHER
             fakemilitarystudy/surveyclaimingcvsawas'98%''atcurate,againwith NO cpntactinformationastowhowrote
             itorwhere itcam e from;about2007,nitv creates theircvsa m em berassociation called nacvsa in Delaw are to
             avoid payingstate taxonitzrevenue ofm em bersdues.Nacvsa claims ithasthousandsofmem bers.The nacvsa
             addressisONLYaPO box.But,thephone ringsinniw officein Floridaasproven byphonerecords.(felony,
             incometaxevajioq);about2008admittinghiscvsawas.developedfrom the PSE.Humbleactuallyhiredaperson
             whoboughtaoIdPSEand remadeittcklookIikeadifferentlie detqctor.Mycompanyactuallyboughtaanalog
             cvsa yearsago,evaluated itand found the patternshad NO qualityto the realPSE.Hum ble adtnitted on his
             websitethattheoriginalcvsawasONLYanalog,notdigitaltllataIIcomputersare(fraud,falseadvedising);2012,.
             nitv/humble/kaneMADEUPanotherfake''study'    'referredtotheChapmanStudy.''W ri
                                                                                          tten''ayearAFFER
             Chapman,a20 yearemployeeofnitvDIED.Itisonlya14page articlethatniw/humble/kane'proves''cvsais
             98% accurate.BUT,the''study''NEVER mentionscvsaornitv ataI!-Sohow can nitv/humble/kanedaim itproves
             cvsaisaccuratewhenitNEVER mentionscvsaornitvatall?Thearticlewas''publishedina''scientificjournal''
             calledCriminalisticsandCour'tExpertisethatNEVERexistedandWasMADEUPbyhumble/kane.togi    vetheir
             gadgetcredibilty,despite m anyattemptsby m any people to find the contad inform ationofit.ltsco-author,
             M arigo Stathisrefusesto return phone iallsand emailsto answerany questionsand ispaid by nitvto prom ote
             thisfake 'stud/'tolaw enforcementnationwidetogetmuch neededsalesrevenuefornitv.Accordingtoa
             form erni
                     tvsource,niw co-ow nerkane and Stathisare seriousl
                                                                      y rom antically involved;about2012,
             nitv/humble/kanewerefouhdguilty ofIiableofBaker,alsosellinga''voiceliedetector'.Bakerwonalmost
             $600,000,NitvREFUSEStopayanythingso far,eventhoughthejudgementwasupheld bytheFloridaSupreme
         '   Court, W i
                      th8% interesteachyear,thj'2
                                                !
                                                jrjudgementisupto about$800,0009About2016,nitv/humble/kanesue
             Bakeroutofrevenge.ThatIawquitisstillgoingon;2018nitv/kane/hum blesueDektorand Herringonmadeup
             claimsto putDektor/Herringoutofbusiness.W OW !W hatahistorythatlKNOW about.W hoknowswhatELSE
             wentonwith niw/humble/kane/wives?Kane'swifeOlgaisCFO,ChiefFinancialOfficer.Sheknowswherethe
             realaccounting booksare and niw lawyerd'lousy,who bragshe can hide clienfsm oney from the IRS,knows
             wherethesecretniw bankaccountsare,such asin Panama(wberehumble hasareported8bedroom mansion),
             Belize and Cayman Islands.AlIofthose places have er rem el
                                                                      y protected banking lawsfrom othercouhtries
             (incometaxevasion,felony).                                            .
             3. Produd disparagement-W hatajoke.A conman,sellingafake'voiceIiedetector'for30years,usingmade
     .          up inform ation abouthimselfand his''business'',taking taxpayers money and ruining people'sIives,does
                notlike people,including news media,pointingotztthose facts.Too bad.                                  '
             4. Deceptive and UnfairTradePradi
                                      .         ces-Nitvhasyettoshow wherethathasanytruth.Nitv/lawyersASSUM E
                whattheysay istrue,w i th NO fadsto backthem up-M stated bèfore,nobody el     se worked atDektor,so
                 nitv/lawyersareONLYtakingthewordofaclearly,mentallyunbalanceperson,DirtBell,whohasnevermet
                 meanddoesnotknow anythingaboutmybusiness.Niw àasallowedDirtBellto posthisIiesonnitv's-
''
                 websitefor18years.Nitv/làwyersareclaimingDektorissayingwe arethesameDektorCI/Sastheoriginal
                 companyïn1969.ThathasNEVERbeenclaimedby me.Nitv/lawyersareclaimingIam claimingmy PSE
                 technologyisthesameastheoriginalDektorCI/S.True.ln1990,DeldorCI/Soriginalowner!AllanBell,
                 changed the businessnam eto Allan BellEnterprises.He only changed the nam e,he neverwentoutof           .
        Case 9:18-cv-80994-DLB Document 124 Entered on FLSD Docket 07/12/2019 Page 3 of 5
                businessashumblè hasclaim ed for30 years.Before he died in 2000,he contad ed me and wanted me to
                  .


                take overthe' salesand training ofPSE.Bellprovided me w i ththe blueprintsofthe PSE.Aflerhe died,I
                decided to use the nam e Dektorand keep the nam e PSE because the public,private and public,knew the
                proven quality ofthe PSEsystem .Everything wasdone Iegally,no secretj.Ikeptthe SAM Eproven PSE
                technology,theSAMEtrainïngtechniques,SAMEprovenchartanalysjstechniquesasthe originalrDektorand
                Ialso INCREASED thetrainingfrom 5 daysto 10 days.PSE buyerswere now getting more from theirPSE
                system .Forthe past13 years,PSEhasbeen a highlyadvanced com puterprogram thatcan be used in aIl
'
                W indowj,Android and Apple systems.Cvsa only recently could be used in W indows10 ONLY. Hum ble
                changed alIofDektors proven training ideasand Isusing hisextreMely unreliable,m ade uptraining and
                  .

                extrem ely unreliable,duplicating attem ptsofthe originalPSEthatniw adm itted they triedto copy . .
             5..Defam ation and Business Disparagement-The Constitutlon guarantee'sfreedom ofspeech.Factsare fad s,
                asm uch asany criminal,especially a conm an,does not Iike them .Documentation and the conman'sow n
                      wordshaveproventhecvsaand itstrainingareafakeandnitv/humble/kane/wiveshavebeenconductinga
                      scam for30 years.
             6 TortiousIntedè'
                             éence-Clearly,no conm'anwantsanyone interferingwith'
                                                                                and exposing hisscam thatwould
         .
               çausehim toIosemoneyandgotojail.A fraud isafraudwhenNO fadsorproofexiststhataproductis
                      credible.For30years,nitv/humble/kanehaveNEVER providedanyproofofcvsacredibility.About1980,two
                      differentownersofbusinesses,Telstarand Om nitronics,selling ''voice lie deted ors''w ere charged with mail
              .       fraudsellingtheirgadgets.W henthejudgeaskedforprooftheirgadgetswerereal,theysaid theywere real
                 becauseTHEY said they were real.They wereconvicted ofmailfraud.
                      ln #7 ofPlainti
                                    ffsM emorandom ,the lawyersclaim theirfeelingsare hurtbecause ofmy com ments
             againstthem .n ey FAILtO m ention the ntlmeroustim esthe lawverscalled m yfadsasramblingsand m ç as
             being ''paranoid''.Stating Iam paranoid,in federalfilingsis Iiable and defamation.Desousa hasNO training in
             psychology and hasneverm etme.Desousa used the term paranoid because Idçm anded the court,NOT niw
             Iawyers,choose a INDEPENDENT person in Pennsylvaniaforthe hard drive analysisso my IT person could watch
             it.Nitv,in the past,had claimedtheirex-diredorHugheshad child porn'o'n hisworkcom puter.ln a Deposition,
             niw claim ed they destroyed the hard drive,;felonydestroying evidence-Clearly,ANYONE knowing nitv and
             theirIiesfor30yearsawould nevertrustwhonitvchoseforsuch aimpo/antmatter.Imademyobjedion
             extremelyclearto thiscourt,butw asoverruled.1knew they would choose someonewho would lieforthem,
             justasthecurrentIawyersIiefornitvaboutthismadeupcase andaboutmé.Ido notand NEVERwillacceptANY
             ofthe so-called findingsoftheirIT person.lNEVER saw the listBEFOREitwasreleasedto niw lawyers,btltlam
             sure itwasgiven to them BEFORE and lhave no doubtthe listwasm anipulated forthe benefitofniw use.Ialso
             state asfactthatmy IT person,Vanderhoff,NEVER advised m e in anyw ay how to erase a hird drive orhow to
             ''escape liability''as niw lawyershave stated.Noteveryone is ascorruptasthe nitv Iawyershave shown to be in
             thiscase by ignoring '  thefactsonl
                                               y forthe sake oftheirexpenàïv: billlng hours-The hard drive failed long before
             the nitvIawsuitwasfilêd and proofofpurchase ofa new hard drivew assaved.The Iawyershave proven they
             are only interested in hïding behind legalrulesand proceduresinstead ofdealingwith am atterthataffecys
             people'livesto ''win''.W ould they wanttheirdoctorsorauto mechanicsto be m ore concerned with only m aking
             m oneyoffofthem by ripping them of'    f,instead ofdoing onlythe workthatisneeded?
                   Niw seemstoforgeithattheemailsand lettersIsentoutformy businessonlystatedFAG Saboutthem
             andtheirgadget.Ihaveno doubtniw doesnotIikethdse FAG Stakingmoneyoutoftheirpocket.Niw also                            .
                 f                                                                                                    .
             forgetstheM ILLIONSoftim esthey sentrouttheirT'Law Enforcem entAlert''lettersandfaxesofUES aboutm e,
             Dektorand P5E and also puton theirw ebsite forthe past18 years-Also,theirposting oflies by Groveportpolicq '
             for9 yearsand thevery,m entally unbalanced Dirk Bellfor18 years.Liesare lies.               '
                  ln#8,niw Iawyersclaim lgave aw ayownership ofthe PSE source codesto Vanderhoff.Thatisnottrue.He
    '        'wajholdingthem ascollateraluritilhewaspaid.XslhadtoldDesousa,Ial
                                                                             so retainedtheabili
                                                                                               tyto makeaPSE
             because ifsom ething should everhappento M r.Vanderhoff.Thatextortion em ailsentto M r,Vanderhoff
             dem anding!he sourie codes,with thethreatofa Iawsuitifhe did not,PROVESthis lawsuitwasonly about'
             getlingthe PSEto putm e'outofbusiness, along with wasting my money on lawyerfeesinthis Iawsuit.
   Case 9:18-cv-80994-DLB Document 124 Entered on FLSD Docket 07/12/2019 Page 4 of 5


            ThisReplyagain PROVES,withoutanyIegaldoubt,thattheentireIawsuitbyniw/lawyershasno merit
      andM UST bedismissed.The lawsuitwasfiled onlyasrevengeagainstDektor/myselfexposingtheniw
      khumble/kanescam andalsotryingto eliminate Dektorandthe PSEfrom themarketplacelo Ieàveniw asthe
      only sellerofa ''voice lie detector.Anylhing lessthan a com plete dism issalofthisfraudulent Iawsuitwould prove
      thiscourtismore interested in proceduresand form atthan the courtbeing used asaweapon and the
      destruction ithascaused.



       ArthurHerring 111
                       ,Defendant
       400 E.Station Ave.#225
       Coopersburg,PA 18036
        Phone:215.631.1448
       Email:Adm in@ dektorpsezcom




                                  CERTIFICATEOFSERVICE

lcertifythatonJul
                y9,2019 Isledthisdocumentwiththeclerkofcourfbycertified mailandservedthisdocumentby
u.
 s.mailto Plaintif-rslawyers,Desousa and o'Iiughy,to theiraddresses listed on theirdocuments.

                                ArthurHerring lII
iqoo
 lvk.xz&'
       h: v 9:18-cv-80994-DLB
       Case
        w   S* howFve M VDocument 124
                        .
                        ,               Entered on FLSD Docket 07/12/2019 Page 5 of 5

A y ecçbwcs f</'* ,
                  r/

                                q
                                (
                                J,S'
                                 ow
                                   .pi
                                     g-
                                      l
                                      vt
                                       oi.
                                         -coori
                                    f ec. #,c'
                                > / ? & êe e'
                                             /eIs'+..
                                                    y'Jznvtolq
                                            zze/,ç ç'r.
                                                                           ,,-,,
                                                                               ---.
                                                                              ----
                                                                                      -


                                                                                          111-
                                                                                             1-
                                                                                              1
                                                                                              ,11
                                Rooppn z oz c à vkç 0 66tce
                                twesl /,
                                       11., #mc-t,F L '
                                                      r>M /
